Lahtinen, J.
Appeal from an order of the Surrogate’s Court of Sullivan County (Ledina, S.), entered September 25, 2002, which granted petitioners’ application to modify the temporary letters of administration.
*1256Respondent asserts numerous procedural errors by petitioners in bringing this matter before Surrogate’s Court, including, among others, failure to follow the statutory procedures for commencing a special proceeding, failure to pay the mandated filing fee and failure to adhere to the terms of the order appointing petitioners as temporary coadministrators of decedent’s estate. Petitioners have informed this Court that they are not opposing respondent’s appeal, but are instead recommencing the matter as a formal petition in compliance with the governing statutes. Since respondent’s appeal is unopposed and the preserved arguments are meritorious, the order must be reversed, without prejudice to a properly commenced proceeding.
Mercure, J.P., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the order is reversed, on the law, without costs, and petition dismissed.